Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 1 of 12
       Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 2 of 12




Fifth Amendment rights of third parties who would not even have a basis for seeking a stay of

their own depositions. Every corporate defendant in this MDL—whether indicted or not—will

have current and former employees that might invoke the Fifth Amendment, but that does not

entitle those corporate defendants to a stay of those depositions.

       Teva then moves on to the entirely contradictory argument that this supposedly

incriminating testimony is actually exculpatory. According to Teva, if these witnesses do not

invoke their Fifth Amendment rights and instead choose to testify, it would amount to an unfair

expansion of the of Federal Rules of Criminal Procedure and give the DOJ a “full preview” of

Teva’s defenses in the criminal case. See Teva Brief at 11-13. Aside from being logically

contradictory, this secondary argument is not a basis for staying civil discovery absent specific

evidence that the civil suit was instituted primarily to circumvent the criminal discovery

procedures. Here, the States’ Teva-centric case and the private plaintiffs’ individual-drug

pravastatin cases were all filed long before Teva was ever indicted

       Teva has no justification for staying the depositions of these seven witnesses and will

suffer no legally cognizable prejudice from having those depositions go forward. If the Court

grants Teva’s Stay Motion, however, that decision will ultimately interfere with the efficient

administration of this MDL, all to the detriment of the Court, the Plaintiffs, and the interests of

the public.

                                           ARGUMENT

       Staying civil matters based on parallel criminal proceedings is an “extraordinary remedy”

to be used only in “extraordinary circumstances.” In re Blood Reagents Antitrust Litig., 756 F.

Supp. 2d 623, 635-36 (E.D. Pa. 2010). Whether to grant or deny a stay is “within the discretion

of the trial court” as part of its inherent authority to manage its docket. Roe v. Operation Rescue,

                                                  2
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
       Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 3 of 12




123 F.R.D. 508, 509 (E.D. Pa. 1988); see also Louis Vuitton Malletier S.A. v. LY USA, Inc., 676

F.3d 83, 100 & n.16 (2d Cir. 2012) (noting that the “burden in overcoming a district court’s

decision to refrain from entering a stay” is a “heavy” one, and is almost never successful). In

exercising that discretion, courts in this District consider the following factors:

        (1) the interest of the plaintiffs in proceeding expeditiously with this litigation or
        any particular aspect of it, and the potential prejudice to plaintiffs of a delay;
        (2) the burden which any particular aspect of the proceedings may impose on
        defendants; (3) the convenience of the court in the management of its cases, and
        the efficient use of judicial resources; (4) the interests of persons not parties to the
        civil litigation; and (5) the interest of the public in the pending civil and criminal
        litigation.

Golden Quality Ice Cream Co. v. Deerfield Specialty Papers, Inc., 87 F.R.D. 53, 56 (E.D. Pa.

1980). As a general proposition, the case for a stay “is strongest where an individual defendant is

under indictment and has asserted Fifth Amendment concerns. Conversely, the case is far weaker

where no indictment has been returned or where the defendant indicted is a corporation.” In re

Scrap Metal Antitrust Litig., 1:02-CV-0844, 2002 WL 31988168, at *2 (N.D. Ohio Nov. 7, 2002)

(emphasis added). Here, the balance of interests weighs against Teva’s request for a stay.1

I.      TEVA HAS NOT ADVANCED ANY ARGUMENT WARRANTING A STAY OF
        THE DEPOSITIONS OF THE SEVEN “TEVA PERSONNEL”

        A.      Teva Has No Fifth Amendment Rights and Cannot Cloak Itself in the Fifth
                Amendment Rights of Third Party Individuals

        Teva repeatedly claims that it faces a “constitutional dilemma” because Teva Personnel

might hypothetically invoke their own Fifth Amendment privilege against self-incrimination. See

Teva Brief at 2, 11. In so arguing, Teva impermissibly tries to cloak itself in the Fifth

Amendment rights of third party individuals. The so-called “Fifth Amendment dilemma” only


1
 Teva does not address the fourth factor, and Plaintiffs believe that—to the extent it is not duplicative of
other factors—it is neutral.
                                                      3
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
       Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 4 of 12




arises when an individual is facing parallel civil and criminal prosecution because that individual

may suffer adverse consequences in the civil proceeding by exercising that his/her own Fifth

Amendment rights.2 Teva, however, is a corporation and “a corporation has no Fifth Amendment

privilege.” Braswell v. United States, 487 U.S. 99, 105 (1988); see United States v. Kordel, 397

U.S. 1, 8–9 (1970) (rejecting effort by corporations “to assert on its own behalf the personal

privilege of its individual agents”).3

        Teva’s contention that corporations “nevertheless may obtain a stay when their co-

defendants . . . are entitled to assert their Fifth Amendment privilege” represents a fundamental

misunderstanding of the cases it cites. See Teva Brief at 10. None of those cases holds that a

third party’s potential invocation of the Fifth Amendment allows corporations to obtain a stay.

Instead, in each of those cases those courts determined that proceedings against certain

individual defendants should be stayed based on the individual defendant’s Fifth Amendment

concerns. However, because the remainder of the case could not proceed in the face of a partial

stay as to only those individuals, those courts decided to stay the entire case as to all defendants.4


2
  As Plaintiffs have briefed elsewhere, see MDL Dkt. No. 1558 at 2–8, even when an individual defendant
faces parallel criminal and civil proceedings, this does not automatically entitle that individual to a stay
and it does not present a “constitutional” problem. See also Golden Quality, 87 F.R.D. at 55 (“To the
extent that defendants' motion, implicitly or explicitly, carries . . . constitutional overtones, it must be
rejected.”)
3
  Teva’s cherry-picked quotation from Kordel borders on misleading. See Teva Brief at 9. In Kordel, the
Court ruled that a corporation cannot stand behind the Fifth Amendment protections of its employees and
must instead appoint an agent who can verify interrogatories without self-incriminating. Kordel, 397 U.S.
at 8–9. Teva’s quote is dicta of what the Court “assume[d]” would happen—to protect the rights of
individuals—if a corporation is so small that “no one can answer the interrogatories addressed to the
corporation without subjecting himself” to a risk of self-incrimination. Id. (emphasis added). Teva is not
that small.
4
  For example, in In re Valeant Pharmaceuticals Int'l, Inc., CV163087, 2017 WL 3429342 (D.N.J. Aug.
9, 2017) proceeding against the corporation would have been practically difficult in the face of a partial
stay for the two individual defendants who were material witnesses and were alleged to control the
corporation. Id. at *1–3; see also Am. Express Bus. Fin. Corp. v. RW Prof'l Leasing Services Corp., 225
F. Supp. 2d 263, 265–66 (E.D.N.Y. 2002) (extending stay to the entire case because the court granted
                                                     4
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 5 of 12
       Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 6 of 12




stay as to individual defendants but denying stay for corporate defendants); see Fidelity Funding

of California v. Reinhold, 190 F.R.D. 45, 52 (E.D.N.Y. 1997) (denying indicted corporate

defendant’s stay motion because corporations cannot make use of “individual defendant’s

exercise of the Fifth Amendment privilege” to collect a “windfall through a stay of any pre-trial

proceedings”); In re Tower Metal Alloy Co., 188 B.R. 954, 956 (Bankr. S.D. Ohio 1995)

(denying corporate defendants’ motions to stay because a corporation has no Fifth Amendment

privilege); Int'l Bus. Machines Corp. v. Brown, 857 F. Supp. 1384, 1389–90 (C.D. Cal. 1994)

(same); Gala Enterprises, Inc. v. Hewlett Packard Co., 96 CIV. 4864, 1996 WL 732636, at *2

(S.D.N.Y. Dec. 20, 1996) (same).

       In truth, Teva is in no different position than every other corporate defendant in this

MDL, whether indicted or not. Every corporate defendant in this MDL—and potentially every

corporation that has ever found itself facing a Sherman Act § 1 civil action—has current and

former employees who might invoke their Fifth Amendment privilege in response to deposition

questions. That those individuals might invoke their own personal Fifth Amendment rights,

however, does not grant those corporations an independent basis to stay those depositions.

       B.      These Civil Proceedings Have a Bona Fide Independent Purpose and Were
               Not Instituted for the Purpose of Circumventing Criminal Discovery
               Procedures.

       After arguing that the testimony of the Teva Personnel is likely so incriminating that they

will invoke their Fifth Amendment rights, Teva pivots and argues that if the Teva Personnel

“chose to testify, Teva’s defenses will be on display” to the DOJ because of the more liberal

rules of discovery in civil cases. See Teva Brief at 12. Teva asks this Court to believe that the

testimony of the Teva Personnel would simultaneously subject the Teva Personnel to criminal

liability while also exculpating Teva. The Court would be right to reject this argument as

                                                  6
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
       Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 7 of 12




dubious. See Int'l Bus. Machines Corp. v. Brown, 857 F. Supp. 1384, 1390 & n. 3 (C.D. Cal.

1994) (“[D]efendants have made no effort to demonstrate to the court how truthful testimony

subject to the privilege in this case could be helpful to them in their defense on the merits. This

court, at least, would be unlikely to find it persuasive if they were able to do so.”)

       Setting aside the dubious nature of Teva’s contradictory arguments, the fact that civil

discovery is more liberal than its criminal counterpart is not a basis for staying civil discovery

unless there is “specific evidence” of prosecutorial bad faith suggesting the “civil suit was

instituted primarily to circumvent the criminal discovery procedures.” Pollack, J., Parallel Civil

and Criminal Proceedings, 129 F.R.D. 201, 207 (1990) (citing SEC v. Dresser Indus., Inc., 628

F.2d 1368, 1376 (D.C. Cir. 1980)). “Where, however, there is a bona fide independent purpose

for the parallel civil proceeding”—which there obviously is in this case—the fact that civil

discovery is more broad will not support a motion to stay discovery. Id.; see Sterling Nat. Bank

v. A-1 Hotels Int'l, Inc., 175 F. Supp. 2d 573, 579 (S.D.N.Y. 2001) (denying indicted defendant’s

motion to stay their depositions where “there is no reason to assume that [plaintiffs’] civil case is

simply a stalking horse for the government’s criminal inquiry, rather than a good faith effort” to

vindicate its plaintiffs’ own rights); Genentech, Inc. v. JHL Biotech, Inc., 18-cv-06582, 2019 WL

1045911, at *26 (N.D. Cal. Mar. 5, 2019) (denying motion to stay because the plaintiff “has its

own independent interest in bringing the instant civil action against defendants”); Digital Equip.

Corp. v. Currie Enterprises, 142 F.R.D. 8, 14 (D. Mass. 1991) (“absent special circumstances

that suggest bad faith or malicious governmental tactics” to circumvent the rules of criminal

discovery, “conclusory allegations of potential abuse or simply the opportunity for the plaintiff to

exploit civil discovery are generally unavailing to support a motion for stay”); see also Sec. &

Exch. Comm'n v. N1 Techs., Inc., 1:17-CV-23618, 2018 WL 8343503, at *2 (S.D. Fla. Jan. 30,

                                                  7
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 8 of 12
       Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 9 of 12




       Rather than streamlining anything, granting Teva’s Stay Motion would set off a cascade

of motion practice that would “become a constant source of delay and an interference with

judicial administration.” Sterling Nat’l Bank, 175 F. Supp. 2d at 579. But, that delay and

interference is entirely the point. Teva’s Stay Motion is nothing more than a proxy battle in its

effort to undo a year’s worth of litigation to select and develop the bellwethers that prominently

feature Teva. For all the reasons stated in the Plaintiffs’ Response in Opposition to Teva’s

Motion for Reconsideration of the Court’s Order on Bellwether Selection (MDL Dkt. No. 1604),

Teva’s goal of undoing that work would only frustrate the Court’s goal of efficiently resolving

this MDL.

       Moreover, staying these depositions would not result in any meaningful efficiency since

the resolution of Teva’s criminal proceedings—whenever that may be—would not necessarily

resolve the underlying Fifth Amendment concerns of any Teva witnesses. Even if Teva were

acquitted entirely, Teva’s current and former employees might nonetheless invoke their Fifth

Amendment rights in this MDL, particularly given that this MDL involves over one hundred

drugs that will not be resolved as part of the DOJ’s criminal case against Teva.

III.   GRANTING TEVA’S STAY REQUEST WOULD PREJUDICE PLAINTIFFS BY
       IMPEDING ACCESS TO EVIDENCE, DUPLICATING EFFORTS, AND
       IMPOSING UNNECESSARY EXPENSE.

       “It is important to note at the outset that [every] plaintiff enjoys the right to pursue [its]

case and to vindicate [its] claim[s] expeditiously.” Dawson v. Dodd, No. 99-cv-2644, 1999 WL

410366, at *2 (E.D. Pa. June 17, 1999) (citing Golden Quality, 87 F.R.D. at 56). It is not

mandatory that Plaintiffs show some “unique injury” beyond delay to justify a denial of a

requested stay. Although “[t]he Court may insist that the Plaintiff establish more ‘prejudice’ than

simply the right to pursue his case and vindicate his claim expeditiously,” other courts have

                                                  9
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 10 of 12




noted that “‘it would be perverse if plaintiffs who claim to be the victims of criminal activity

were to receive slower justice than other plaintiffs because the behavior they allege is sufficiently

egregious to have attracted the attention of the criminal authorities.’” State Farm Mut. Auto. Ins.

Co. v. Beckham-Easley, No. 01-cv-5530, 2002 WL 31111766, at *3 (E.D. Pa. Sept. 18, 2002)

(emphasis added) (quoting Sterling Nat’l Bank, 175 F. Supp. 2d. at 575); see In re Plastics

Additives Antitrust Litig., No. 03-cv-2038, 2004 WL 2743591, at *6 (E.D. Pa. Nov. 29, 2004)

(finding that a stay “would prejudice plaintiffs by preventing the expeditious resolution of the

lawsuit”).

       To the extent the Court requires some additional showing of injury to the Plaintiffs, the

facts of this case demonstrate such harm. The potential disruptions to this MDL amount to more

than mere delay. As noted above, a favorable ruling on Teva’s current Stay Motion undoubtedly

would be used by Teva as grounds to later resist depositions of any of its current or former

employees. That witnesses from other defendants might be available for depositions would not

remedy this injury. In a case as complex as this MDL, depositions cannot be structured so that

witnesses related to a particular defendant—particularly one as central as Teva—are all delayed

until some indefinite time in the future. The practical effect is that instead of progressing through

depositions in a manner that logically develops their cases in a step-wise fashion, Plaintiffs

would need to re-notice depositions of certain witnesses based on information learned later from

depositions of previously-stayed witnesses. All of this would “impose upon [P]laintiff[s] and the

other parties duplicative and unnecessary effort and additional expense.” Paine, Webber,

Jackson & Curtis Inc. v. Malon S. Andrus, Inc., 486 F. Supp. 1118, 1119 (S.D.N.Y. 1980).




                                                 10
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 11 of 12




IV.    PUBLIC INTERESTS WEIGH AGAINST FURTHER STAYING DEPOSITIONS.

       The public’s interest is best served by moving this complex antitrust MDL toward a

resolution as efficiently as possible. “The public’s interest in vigorously enforcing national anti-

trust laws through the expeditious resolution of a private antitrust litigation is particularly great.”

Plastics Additives, 2004 WL 2743591, at *8. That “interest is even greater when the nature of the

litigation is a class action lawsuit” or a State parens patriae claim “filed on behalf of nationwide

consumers of a particular product over the course of [many years].” Id. These public remedial

interests “are not rendered less acute by” the DOJ’s criminal proceedings. Id.; see also Blood

Reagents, 756 F. Supp. 2d at 636 (“the public’s interest in the enforcement of the antitrust laws is

furthered by the expeditious resolution of this class-action lawsuit”). The Teva indictment covers

only thirteen drugs, while the claims in this MDL seek to hold Teva liable for nearly one hundred

more. For the victims nationwide who collectively overpaid potentially billions of dollars for the

drugs at issue in this MDL, a guilty verdict against Teva will not make them whole. The public’s

interest is best served by advancing this MDL so that those victims can be made whole.

                                          CONCLUSION

        For the foregoing reasons, the Court should deny Defendant Teva Pharmaceuticals USA,

Inc.’s Motion for a Protective Order Temporarily Postponing Depositions of Seven Individuals




                                                  11
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-md-02724-CMR Document 1629 Filed 12/14/20 Page 12 of 12




Dated: December 14, 2020                          Respectfully Submitted,


 WILLIAM TONG                                     ERIC S. SCHMITT
 ATTORNEY GENERAL                                 ATTORNEY GENERAL

 /s/ W. Joseph Nielsen                            /s/ Michael Schwalbert
 W. Joseph Nielsen                                Michael Schwalbert
 Assistant Attorney General                       Assistant Attorney General
 55 Elm Street                                    815 Olive St., Ste. 200
 P.O. Box 120                                     Saint Louis, MO 63101
 Hartford, CT 06141-0120                          (p) 314-340-7888
 Tel: (860) 808-5040                              (f) 314-340-7981
 Fax: (860) 808-5033                              Michael.Schwalbert@ago.mo.gov
 Joseph.Nielsen@ct.gov
                                                  Counsel for Plaintiff State of Missouri
 Liaison Counsel for the States


 /s/ Roberta D. Liebenberg                        /s/ Dianne M. Nast
 Roberta D. Liebenberg                            Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                   NASTLAW LLC
 One South Broad Street, 23rd Floor               1101 Market Street, Suite 2801
 Philadelphia, PA 19107                           Philadelphia, PA 19107
 215-567-6565                                     215-923-9300
 rliebenberg@finekaplan.com                       dnast@nastlaw.com

 Liaison and Lead Counsel for End-Payer           Liaison and Lead Counsel for Direct
 Plaintiffs                                       Purchaser Plaintiffs


 /s/ William J. Blechman                          /s/ Jonathan W. Cuneo
 William J. Blechman, Esquire                     Jonathan W. Cuneo
 KENNY NACHWALTER, P.A.                           CUNEO GILBERT & LADUCA LLP
 1441 Brickell Avenue, Suite 1100                 4725 Wisconsin Avenue, NW
 Miami, Florida 33131                             Suite 200
 Tel: (305) 373-1000                              Washington, DC 20016
 Fax: (305) 372-1861                              202-789-3960
 wblechman@knpa.com                               jonc@cuneolaw.com

 Counsel for the Kroger Plaintiffs and Liaison    Lead Counsel for Indirect-Reseller
 Counsel for Direct Action Plaintiffs             Plaintiffs




                                                 12
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
